Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 07/25/2022.
Allowable Subject Matter
3. Claims 1, 13 and 20 are allowed. 
4. Claims 2-5, 7-9, 11, 12, 15-19 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 07/25/2022 were fully considered and found to be persuasive and overcome the prior art Hussey (US 2017/0038453 A1) in view of Colunga et al. (US 7272767 B2) cited in the office action dated 03/25/2022.
Hussey (US 2017/0038453 A1) teaches, Apparatus and methods for calibrating tester channels of an automated test system. A relay matrix assembly comprising a plurality of microelectromechanical (MEM) switches may be used to connect a plurality of tester channels to analyzer calibration instrument rapidly without requiring serial, robotic probing of the test channels. The relay matrix assembly may be constructed on a printed circuit board that can be attached to an interface on the tester. Calibration parameters for the test channels may be calculated from waveforms received through the relay matrix assembly and that have been corrected to remove waveform distortion introduced by the relay matrix assembly. Parameters to correct for distortion in the relay matrix assembly may be measured in advance and stored for use when calibration is to be performed.
Colunga et al teaches, Built-in self test (BIST) capabilities are expanded to provide IDDQ testing of semiconductor chips. Conventional BIST modules generate vectors from a set of pseudo-random pattern generator (PRPG) values. The pseudo-random vectors generated by the set of PRPG values are simulated, and those vectors best suited for an IDDQ test are selected. Each of the IDDQ vectors are identified in a test pattern. During subsequent testing, an IDDQ test of the semiconductor chip can be performed whenever the current test vector applied by the logic BIST corresponds to one of the predetermined IDDQ states. A single test pattern based upon vectors generated by the logic BIST module can therefore be used to perform both IDDQ and stuck-at testing.
The closest prior art of record Hussey and Colunga et al, neither individually nor in combination fail to teach, anticipate or make it obvious, “A method for in situ functionality testing of electrical switches using a Functional Reflectometry Test (FRT) of switches on the signal path of electrical circuits in a semiconductor interface, the method comprising: initiating the functionality testing of the electrical switches in situ, wherein the functionality of the electrical switches is tested while the electrical switches are connected to the Automatic Test Equipment (ATE) and are in-use testing semiconductors; and conducting full Functional Reflectometry Testing of the electrical switches in situ in an open switch state and a closed switch state to determine whether each of the electrical switches is one of fully functional, stuck closed, and stuck open, wherein testing for each state is performed as a single vector functional test to minimize test time overhead, wherein the method uses the Automatic Test Equipment's Time Domain Reflectometry (TDR) calibration program to calibrate out differences in transit times, and wherein the Functional Reflectometry Test is performed every test cycle” (as recited in the independent claim 1),
“A system for performing in situ functionality testing of electrical switches using a Functional Reflectometry Test (FRT), the system comprising: electrical switches located on the signal path of electrical circuits in a semiconductor interface; a user interface to output test results of the Functional Reflectometry Test (FRT) in a binary pass or fail format; Automatic Test Equipment, including one or more processors and one or more memories, connected to the electrical switches, wherein the one or more processors execute instructions that perform operations, including   initiating the functionality testing of the electrical switches in situ, wherein the functionality of the electrical switches is tested while the electrical switches are connected to the Automatic Test Equipment (ATE) and are in-use testing semiconductors; [[and]] conducting full Functional Reflectometry Testing of the electrical switches in situ in an open switch state and a closed switch state to determine whether each of the electrical switches is one of fully functional, stuck closed, and stuck open, wherein the open switch state and the closed switch state are each performed as a single vector functional test to minimize test time overhead; and executing the Automatic Test Equipment's Time Domain Reflectometry (TDR) calibration program to calibrate out differences in transit times, wherein the Functional Reflectometry Test is performed every test cycle” (as recited in the independent claim 13),
“A non-transitory computer-readable storage medium that stores one or more computer programs, which when executed by the computer, cause the computer to execute operations, including initiating the functionality testing of the electrical switches in situ, wherein the functionality of the electrical switches is tested while the electrical switches are connected to the Automatic Test Equipment (ATE) and are in-use testing semiconductors; [[and]] conducting full Functional Reflectometry Testing of the electrical switches in situ in an open switch state and a closed switch state to determine whether each of the electrical switches is one of fully functional, stuck closed, and stuck open, and executing the Automatic Test Equipment's Time Domain Reflectometry (TDR) calibration program to calibrate out differences in transit times, wherein the Functional Reflectometry Test is performed every test cycle, wherein testing for each state is performed as a single vector functional test to minimize test time overhead” (as recited in the independent claim 20).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858